DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 13-16 in the reply filed on 12 October 2021 is acknowledged.

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12 October 2021.

Acknowledgement is made of Applicants' amendment adding new claims 21-27.

Drawings
The drawings are objected to because of the following:
   Figure 1:  The page designation "1/5" appears to be part of the drawing figure representing a horizontal line through the subsurface.


      The drawing figures have different line thickness.  Upper right box in Figure 1A; and throughout Figure 1C.
 
   Figures 2-3:   Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).
      The reference numerals and the text within the boxes are too small. 


   Figures 1A-1C:  Blank reference boxes "132", "138", "142", "144", and "148" should also be labeled with their representative structure in order to more easily identify the structure quickly that is utilized in the invention without having to read through the specification.  For example, reference box (132), as shown in the Figures, should also be labeled -- Signal Generator --.  See 37 C.F.R. 1.83(a) below.

1.83    Content of drawing.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

1.81(d). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[31 FR 12923, Oct. 4, 1966; 43 FR 4015, Jan. 31, 1978; paras. (a) and (c) revised, 60 FR 20195, Apr. 25, 1995, effective June 8, 1995; para. (a) revised, 69 FR 56481, Sept. 21, 2004, effective Oct. 21, 2004; para. (a) revised, 78 FR 62368, Oct. 21, 2013, effective Dec. 18, 2013]

PLEASE NOTE THAT A REFERENCE NUMERAL IS NOT A LABEL.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
   Paragraph [0001], line 2:  The phrase "filed September 7, 2017" should be replaced with the phrase -- now issued as U.S. Patent No. 10,473,623 on November 12, 2019 --.  
   Paragraph [0035], line 11:  The term "be" should be deleted because the sentence does not make sense.
   Paragraph [0050], line 8:  The second occurrence of the term "include" should be deleted. 
Appropriate correction is required.

Claim Objections
Claims 13-16 and 21-27 are objected to because of the following informalities:  
   Re claim 13, claim line 2:  The term -- configured -- should be inserted after the term "transmitter" to positively recite attachment.
   Re claim 13, claim line 3:  The term -- configured -- should be inserted after the term "transmitter" to positively recite transmission.
   Re claim 13, claim line 4:  The third occurrence of the article "a" should be corrected to read -- the -- as the "pipeline flowing multiphase fluid" has been previously recited (claim line 2).
   Re claim 13, claim line 6:  The term -- configured -- should be inserted after both occurrences of the term "receiver" to positively recite attachment and receipt.
.
   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 14, claim line 4:  The phrase "the acoustic signal transmitter" lacks antecedent basis.  Separate recitation of both an "acoustic transmitter" and an "acoustic signal transmitter" causes confusion by suggesting that these two structures are different.
  
   Re claim 14, claim line 6:  It is unclear how the equation listed forms a portion of the claim because the rest of the claim (claim lines 1-5) do not recite language that reads on any equation; the equation is listed after the period ending the claim; and none of the variables listed in the equation are described.
signal transmitter" lacks antecedent basis.  Separate recitation of both an "acoustic transmitter" and an "acoustic signal transmitter" causes confusion by suggesting that these two structures are different.  

   Re claim 15, claim line 2:  The metes and bounds of the term "about" is not clear.  Neither the specification nor the claims give any guidance as to what are the true limits of the term.  If one uses a beam angle of three degrees or sixteen degrees, are either of these beam angles deemed to be "about" five and fifteen degrees?  One clearly does not know how far away values can be from the recited range and still be deemed to be about the range.  Secondly, although fifteen degrees has been sent as the end boundary of the range, does the term "between" expressly exclude numbers greater than fifteen the may still be about fifteen, such as 15.5 degrees?  It is not clear which term, "about" or "between" takes precedence.

   Re claim 16, claim line 1:  The phrase "the acoustic signal transmitter" lacks antecedent basis.  Separate recitation of both an "acoustic transmitter" and an "acoustic signal transmitter" causes confusion by suggesting that these two structures are different.
  
   Re claim 16, claim line 2:  The metes and bounds of the term "about" is not clear.  Neither the specification nor the claims give any guidance as to what are the true limits of the term.  One clearly does not know how far away values can be from the 

   Re claim 24, claim line 2:  The metes and bounds of the term "substantially" is not clear.  Neither the specification nor the claims give any guidance as to what are the true limits of the term.  One clearly does not know how far away values can be from the first energy and still be deemed to be substantially the same.  Applicants have not provided a threshold difference or error rate that would give guidance as to how close two values need to be to be deemed substantially the same.
  
   Re claim 26, claim line 2:  The metes and bounds of the term "substantially" is not clear.  Neither the specification nor the claims give any guidance as to what are the true limits of the term.  One clearly does not know how close values can be to the first energy but still be deemed to be substantially less.  Applicants have not provided a threshold different or error rate that would give guidance as to how far two values need to be from one another to be deemed substantially less.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16 and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0163700 (Huang).

	   With respect to the limitations of claim 13, Huang discloses a system to analyze multiphase fluid in a pipeline, the system comprising:
      an acoustic transmitter (442) to attach to a first location of the pipeline flowing multiphase fluid comprising gaseous fluid and liquid fluid, the acoustic transmitter to transmit an acoustic signal of a first energy across a cross-section of a pipeline flowing multiphase fluid comprising gaseous fluid and liquid fluid (paragraph [0057] - leaky waves leak energy into the liquid phase);
      an acoustic receiver (443) to attach to a second location of the pipeline, the acoustic receiver to receive a portion of the acoustic signal carried by the multiphase fluid across the pipeline, the portion of the acoustic signal having a second energy; and
      an acoustic signal evaluator (445) to determine a quantity of the gaseous fluid and a quantity of the liquid fluid passing the cross-section of the pipeline based, in part, on the second energy and the first energy (paragraphs [0029], [0052], [0057-0058] and [0063] - energy associated with Doppler signal may also be calculated to assist with discriminating between different phases in the flow).

   With respect to the limitation of claim 14, Huang further discloses means for generating the acoustic signal, wherein the means is connected to the acoustic transmitter , wherein the means is configured to generate and transmit an electric signal to the transmitter, and wherein the transmitter is configured to convert the electric signal into the acoustic signal (means are required to generate an acoustic pulse from the transducer probe - paragraph [0029]).

   With respect to the limitation of claim 15, Huang appears to further disclose that the acoustic signal transmitter is attached to the first location to transmit the acoustic signal at a beam angle ranging between about 5 degrees and 15 degrees (incidence angle of ultrasonic energy is 15 to 85 degrees - paragraph [0076]).

   With respect to the limitation of claim 16, Huang further disclose that the acoustic signal transmitter is configured to generate an acoustic signal in a frequency range of between 100kHz to 10 MHz (paragraph [0029]) and a range of about 0.5 MHz (paragraph [0059]), which meets Applicant's claim of about 0.5 MHz and 2.0 MHz. 

   With respect to the limitation of claim 21, Huang appears to further disclose that the acoustic signal evaluator is connected to the acoustic receiver (signals received by the receiver are evaluated within the evaluator to determine properties of the flow of fluid; thus the two structures are connected).

   With respect to the limitation of claim 22, Huang appears to disclose that the acoustic transmitter (332A) and the acoustic receiver (333A) are attached at diametrically opposite ends of the cross-section of the pipeline (Figures 3A and 4).  

   With respect to the limitation of claim 23, Huang appears to disclose that the acoustic signal comprises an amplitude determined based on a deviation in pressure from a mean ambient pressure (calibration of instrumentation with an empty pipeline - paragraph [0057]). 

 With respect to the limitation of claim 24, Huang appears to further disclose that the acoustic signal evaluator is capable of determining that the first energy and the second energy are substantially equal.  

   With respect to the limitation of claim 25, Huang appears to disclose that the acoustic signal evaluator determines that the multiphase fluid comprises more liquid fluid than gaseous fluid (acoustic energy transmitted from the transmitter would not experience scattering or reflection when passing through a liquid, such that the energy being received at the receiver would be substantially equal to the energy that was transmitted).



   With respect to the limitation of claim 27, Huang appear to disclose that the acoustic signal evaluator determines that the multiphase fluid comprises substantially more gaseous fluid than liquid fluid (acoustic energy transmitted from the transmitter would experience scattering or reflection when passing through a gas or interacting with a bubble such that the energy being received at the receiver would be significantly less than the energy that was transmitted because the energy does not reach the receiver).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   Prior art disclose transmitting acoustic energy across a pipeline to determine various fluid properties.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S LARKIN/Primary Examiner, Art Unit 2856